DETAILED ACTION
Claims 17-21 are withdrawn from consideration. Claims 1, 2, 5, 8-13, 15, 22, and 23 are currently amended.  A complete action on the merits of pending claims 1-16 and 22-23 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
Claim Rejections - 35 USC § 103
Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger US 20140276710 (Wittenberger) and Wittenberger 20120035601 (Wittenberger ‘601).
Regarding claims 1 and 15, Wittenberger teaches the system comprising: a medical device including: an expandable treatment element (Fig. 1 balloon 32) having an inner surface and an opposite outer surface, the outer surface of the expandable 
Whittenberger does not explicitly teach plurality of electrodes being located immediately adjacent to and in contact with the proximal face of the expandable treatment element.
Whittenberger ‘601, in an analogous medical device, teaches that the mapping electrodes can be on the proximal and distal conical regions of the balloon (Abstract and Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the surface mounted balloon electrodes of Whittenberger ‘601 with the catheter electrodes of Whittenberger since the greater 
Regarding claim 2, Wittenberger teaches wherein the medical device further includes a plurality of sensors on the expandable treatment element, each of the plurality of sensors being associated with at least one of the plurality of mapping electrodes (par. [0025] mapping electrodes 48 can include a thermocouple.
Regarding claim 3, Wittenberger teaches wherein each of the plurality of mapping electrodes includes a corresponding one of the plurality of sensors (Fig. 1 and par. [0025] mapping electrodes 48 can include a sensor).
Regarding claim 4, Wittenberger ‘601 teaches wherein the medical device has a longitudinal axis, the plurality of mapping electrodes being arranged in a plurality of linear formations, each of the plurality of linear formations being at least substantially parallel to the longitudinal axis (Fig. 2).
Regarding claim 5, Wittenberger ‘601 teaches wherein the expandable treatment element has a distal portion and a proximal portion, each of the plurality of linear formations of mapping electrodes extending between the distal portion and the proximal portion of the expandable treatment element (Fig. 2).
Regarding claim 6, Wittenberger ‘601 teaches wherein the medical device has a longitudinal axis, the plurality of mapping electrodes being arranged in a plurality of bands, each of the plurality of bands at least partially extending around the longitudinal axis (Fig. 5).
Regarding claim 7, Wittenberger teaches wherein the plurality of mapping electrodes are arranged in clusters of two or more mapping electrodes (Fig. 1 mapping electrodes 48 are arranged in two sets of two).
Regarding claim 8, Wittenberger does not explicitly teach wherein the plurality of mapping electrodes are randomly arranged on the expandable treatment element.
However, Wittenberger discloses that the mapping electrodes can be arranged in a myriad of different ways (par. [0023]), and Wittenberger ‘601 teaches different configurations can be made (par. [0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the mapping electrode configuration of Wittenberger to be in a random pattern or any other pattern to achieve the needed configuration for a proper application (Wittenberger par. [0023]).
Regarding claim 14, Wittenberger teaches wherein the processing circuitry is configured to receive recordings from the plurality of mapping electrodes and configured to determine, for each of the plurality of mapping electrodes: that at least a portion of the area of tissue proximate the mapping electrode has been ablated when the mapping electrode records a post-treatment electrogram amplitude (par. [0027]), the processing circuitry being further configured to determine a lesion surface area based on the post-treatment electrogram amplitude recorded by each of the plurality of mapping electrodes (par [0031] the computer 58 monitors to determine effective lesion formation).
Wittenberger does not explicitly teach electrogram amplitude value of 0.5 mV or less.
.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger and Wittenberger ‘601, as applied to claim 1, and further in view of Avitall et al US 20150157382 (Avitall).
Regarding claims 9-13, Wittenberger teaches wherein each of the plurality of mapping electrodes is configured to record from the area of tissue at least one of unipolar impedance measurements, bipolar impedance measurements, local electrical activity (par. [0027]).
Wittenberger does not explicitly teach monitoring pace and taking measurements before, during, and after cryogenic fluid is sent to the expandable treatment element and monitoring the formation of the ice ball with the information.
 Avitall teaches continuously taking measurements including how fast the occlusion is happening from device placement through cryoablation (par. [0039]).  Further, Avitall teaches continually monitoring the formation of the ice ball (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitoring circuitry of Witterberger to continually monitor different sensors and to monitor the thickness of the ice ball, as taught by Avitall, since ice ball formation and occlusion are indicators of effective lesion formation (Avitall par. [0013] and [0039]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger and Wittenberger ‘601, as applied to claim 15, and further in view of Emmons et al US 20140358140 (Emmons).
Regarding claim 23, Wittenberger teaches the at least one electrode located immediately adjacent and distal to the distal face of the expandable treatment element is a first impedance electrode; and the at least one electrode located immediately adjacent to and in contact with the proximal face of the expandable treatment element is a second impedance electrode (Annotated Fig. 1 and pars. [0025] and [0027]). 
Wittenberger does not explicitly teach each of the first and second impedance electrodes having a width of approximately 0.5 mm.
	Emmons, in an analogous medical system teaches that the electrodes are between 0.5-5 mm in diameter and 0.1-4 mm long.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electrodes of Wittenberger to be approximately 5 mm wide to fit properly in the anatomical structure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger, Wittenberger ‘601, and Emmons, as applied to claim 23, and further in view of Avitall.
Regarding claim 16, Wittenberger teaches wherein each of the first and second impedance electrodes are configured to record unipolar impedance measurements and bipolar impedance measurements (par. [0027]). 
Witterberger and Emmons do not specifically teach the processing circuitry further being configured to determine a thickness of the ice ball between the area of 
Avitall, in an analogous medical system, teaches that the circuitry is monitoring the ice ball based on impedance (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitoring circuitry of Witterberger and Emmons to monitor the thickness of the ice ball, as taught by Avitall, since a thickness of 3 mm is needed for effective lesion formation (Avitall par. [0013]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger in view of, Whittenberger ‘601, Emmons and Avitall.
Regarding claim 22, Wittenberger teaches a medical device including an expandable treatment element having an inner surface and an opposite outer surface, the outer surface of the expandable treatment element defining a proximal face and a distal face opposite the proximal face (Fig. 1 balloon 32); a plurality of mapping electrodes on the expandable treatment element (Fig. 1 48), each of the plurality of mapping electrodes being configured to record from the area of tissue at least one of unipolar impedance measurements, bipolar impedance measurements, local electrical activity, and pace threshold measurements (par. 0027); a plurality of temperature sensors on the expandable treatment element, each of the plurality of temperature sensors being associated with at least one of the plurality of mapping electrodes (par. [0025] mapping electrodes 48 can include a thermocouple), a first impedance electrode located immediately adjacent to (Fig. 1), the first impedance electrode including a distal temperature sensor; and a second impedance electrode located immediately adjacent 
Wittenberger does not explicitly teach plurality of electrodes being located immediately adjacent to and in contact with the proximal face of the expandable treatment element, the plurality of electrodes further including: a plurality of mapping electrodes on the expandable treatment element each of the first and second impedance electrodes having a width of approximately 0.5 mm; the processing circuitry being configured to determine transmurality of a lesion based on signals received from the plurality of mapping electrodes by at least one of: comparing unipolar impedance measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of unipolar impedance measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and unipolar impedance measurements recorded after the circulation of cryogenic fluid within the expandable treatment element has ended; comparing bipolar impedance measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of bipolar impedance measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and bipolar 
Whittenberger does not explicitly teach plurality of electrodes being located immediately adjacent to and in contact with the proximal face of the expandable treatment element, the plurality of electrodes further including: a plurality of mapping electrodes on the expandable treatment element.
Whittenberger ‘601, in an analogous medical device, teaches that the mapping electrodes can be on the proximal and distal conical regions of the balloon (Abstract and Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the surface mounted balloon electrodes of Whittenberger ‘601 with the catheter electrodes of Whittenberger since the greater 
Wittenberger ‘601 does not explicitly teach each of the first and second impedance electrodes having a width of approximately 0.5 mm, the processing circuitry being configured to determine transmurality of a lesion based on signals received from the plurality of mapping electrodes by at least one of: comparing unipolar impedance measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of unipolar impedance measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and unipolar impedance measurements recorded after the circulation of cryogenic fluid within the expandable treatment element has ended; comparing bipolar impedance measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of bipolar impedance measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and bipolar impedance measurements recorded after the circulation of cryogenic fluid within the expandable treatment element has ended; comparing pace threshold measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of pace threshold measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and pace threshold measurements recorded after the circulation of cryogenic fluid within the expandable treatment element has ended; and comparing electrogram amplitude measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at last one of electrogram amplitude measurements recorded during the 
	Emmons, in an analogous medical system teaches that the electrodes are between 0.5-5 mm in diameter and 0.1-4 mm long.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electrodes of Wittenberger and Whittenberger ‘601 to be approximately 5 mm wide to fit properly in the anatomical structure.
Emmons does not explicitly teach the processing circuitry being configured to determine transmurality of a lesion based on signals received from the plurality of mapping electrodes by at least one of: comparing unipolar impedance measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of unipolar impedance measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and unipolar impedance measurements recorded after the circulation of cryogenic fluid within the expandable treatment element has ended; comparing bipolar impedance measurements recorded before the circulation of cryogenic fluid within the expandable treatment element to at least one of bipolar impedance measurements recorded during the circulation of cryogenic fluid within the expandable treatment element and bipolar impedance measurements recorded after the circulation of cryogenic fluid within the expandable treatment element has ended; comparing pace threshold measurements recorded before the circulation of cryogenic fluid within the expandable treatment 
Avitall teaches continuously taking measurements including how fast the occlusion is happening from device placement through cryoablation (par. [0039]).  Further, Avitall teaches continually monitoring the formation of the ice ball (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitoring circuitry of Witterberger, Whittenberger ‘601 and Emmons to continually monitor different sensors and to monitor the thickness of the ice ball, as taught by Avitall, since ice ball formation and occlusion are indicators of effective lesion formation (Avitall par. [0013] and [0039]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794